Journal Entries (1826-35): Journal 4: (1) Motion for an injunction or for a receiver *p. 102; (2) motion to set demurrer for argument *p. 113; (3) continued *p. 116; (4) demurrer amended, argued, submitted *p. 291; (5) leave given to amend bill; rule to plead, answer, or demur *p. 315; (6) motion to expunge demurrer *p- 330; (7) motion to expunge argued, submitted *p.' 368; (8) motion to expunge overruled *p. 380; (9) demurrer overruled, leave given to answer and to except or reply to answer *p. 389; (10) motion for reference to take testimony *p. 413; (11) death suggested, executors made parties *p. 435; (12) referred to master to take testimony *p. 460; (13) rule to take testimony enlarged *p. 480; (14) rule to take testimony enlarged *p. 518. Journal 5: (15) Rule to take testimony enlarged *p- 9> (16) continued *p. 31; (17) continued *p. 55; (18) continued *P- 99-
Papers in File: (i) Precipe for writ of subpoena; (2) motion for injunction or for receiver; (3) demurrer to bill; (4) motion to discharge demurrer; (5) motion to set demurrer for argument; (6) amended demurrer; (7) amended bill of complaint; (8) demurrer to amended bill; (9) motion to set demurrer for argument; (10) answer of Oliver W. Miller; (11) answer of Robert Smart; (12-14) replications; (15) motion for reference to take testimony; (16) affidavit of appointment of executors; (17) disclaimer by Oliver W. Miller’s executors; (18) replication; (19) motion for reference to take testimony; (20) subpoena ad testificandum; (21) notice of taking depositions; (22) copies of rules of reference and depositions of Daniel Stevens, Reuben Dodge, Isaac Davis, Robert Chambers, Samuel Wilson, Gilbert Elliott, Jeremiah Herington, John Sweatland, John Drew, Elon Farnsworth, David French, and Edmund A. Brush; (23) depositions of William A. Burt and John Bryan; (24) exhibit A—letter from Andrew G. Whitney to Thomas Scott; (25) exhibit B—letter from Oliver W. Miller and Robert Smart to Thomas Scott; (26) exhibit C—letter from Oliver W. Miller and Robert Smart to Thomas Scott; (27) exhibit D —letter from Oliver W. Miller to Thomas Scott; (28) exhibit E—letter from Oliver W. Miller to Thomas Scott; (29) exhibit F—letter from Oliver W. Miller and Robert Smart to Thomas Scott; (30) petition to Supreme Court of State of Michigan to revive suit; (31) motion to dismiss.
Chancery Case 75 of 1826.